IN THE SUPREME COURT OF IOWA
                               No. 09–1111

                         Filed November 19, 2010

IOWA SUPREME COURT ATTORNEY DISCIPLINARY BOARD,

      Complainant,

vs.

JEFFREY FIELDS,

      Respondent.



      On review of the report of the Grievance Commission of the

Supreme Court of Iowa.



      Grievance commission recommends revocation of attorney‟s license

to practice law. LICENSE SUSPENDED.



      Charles L. Harrington and David J. Grace, Des Moines, for

complainant.


      Jeffrey Fields, Iowa City, pro se.
                                          2

STREIT, Justice.

       This matter comes before the court on the report of a division of

the Grievance Commission of the Supreme Court of Iowa. See Iowa Ct.

R. 35.10.      The Iowa Supreme Court Disciplinary Board alleged the

respondent, Jeffrey Fields, violated ethical rules by neglecting two client

matters and by failing to file his income tax returns for the years 2002

through 2004. On the latter matter, he was prosecuted by the State of

Iowa and convicted of two counts of fraudulent practice in the second

degree (class “D” felonies) for which he received deferred judgments and
three years probation.

       The grievance commission found Fields violated the Iowa Code of

Professional     Responsibility    for    Lawyers    and    the   Iowa    Rules    of

Professional Conduct1 and recommended the respondent‟s law license be

revoked.     Upon our respectful consideration of the findings of fact,

conclusions of law, and recommendation of the commission, we find the

respondent committed several ethical violations and suspend his license

to practice law indefinitely with no possibility of reinstatement for

eighteen months.

       I. Standard of Review.

       Our review of attorney disciplinary proceedings is de novo. Iowa

Supreme Ct. Att’y Disciplinary Bd. v. Casey, 761 N.W.2d 53, 55 (Iowa

2009).      We    give   respectful      consideration     to   the   findings    and

recommendations of the commission, but we are not bound by them. Id.

The burden is on the board to prove attorney misconduct by a convincing

preponderance of the evidence. Iowa Supreme Ct. Att’y Disciplinary Bd.

        1The Iowa Rules of Professional Conduct became effective July 1, 2005,

replacing the Iowa Code of Professional Responsibility for Lawyers. To the extent that
some of the conduct alleged occurred before the effective date of the new rules and
some after, both sets of rules apply.
                                     3

v. Conrad, 723 N.W.2d 791, 792 (Iowa 2006). “This burden is less than

proof beyond a reasonable doubt, but more than the preponderance

standard required in the usual civil case.” Iowa Supreme Ct. Bd. of Prof’l

Ethics & Conduct v. Lett, 674 N.W.2d 139, 142 (Iowa 2004). Upon proof

of misconduct, we may impose a lesser or greater sanction than that

recommended by the commission. Conrad, 723 N.W.2d at 792.

      II. Background Facts and Proceedings.

      Jeffrey Fields has been practicing law in Iowa since 1997. Except

for a very short period of time, the respondent has been a sole
practitioner, practicing primarily in the area of criminal defense. Three

separate matters comprise the current disciplinary action.          We will

consider each charge separately.

      A. Townsend Civil Rights Claim. In August 2003, Fields agreed

to represent Orville and Billie Townsend in a civil rights claim. In 2005,

an action was filed in state court against Johnson County, the City of

Iowa City, and individual defendants.       The defendants subsequently

removed the claim to federal court.      Fields, who was not admitted to

practice in federal court, advised the federal district court that he would

associate with an admitted attorney on the case and that he would seek

admission himself.      Fields failed to do either.      Fields also made

representations to his clients that he did not keep.        After numerous

delays, the case was dismissed due to Fields continued failure to respond

to discovery requests and his failure to file a resistance to the defendants‟

motions for summary judgment. At the time of the dismissal, the federal

district court‟s order encouraged the federal magistrate to enter

sanctions against Fields for his failure to comply with the Federal Rules
of Civil Procedure, the local rules, and the court‟s orders. In addition,
                                            4

the court forwarded a copy of its order dismissing the civil rights action

to the disciplinary board.

       B. Ferguson Estate. From 2004 to 2007, Fields was the attorney

for the executor of the John H. Ferguson, Jr. estate. On June 1, 2006, a

notice of delinquency for failure to file an interlocutory report was issued

to Fields. When Fields failed to rectify the delinquency, the board sent a

letter of inquiry. After a second inquiry from the board, Fields responded

that he would file a response on or before January 5, 2007. When he

failed to respond by the self-imposed deadline, the board initiated a
notice of complaint against the respondent on January 9, 2007.                         The

estate was subsequently closed in March 2007, three years after it was

opened.

       C. Failure to File Income Tax Returns.                     On April 25, 2008,

Fields was charged with three counts of fraudulent practice in the second

degree as a result of his failure to file state income tax returns for tax

years 2002, 2003 and 2004.             See Iowa Code §§ 422.25(5), 714.8(10),

714.10 (2003).2      On September 26, 2008, Fields pleaded guilty to two

counts of fraudulent practice in the second degree. Judgment on each

count was deferred for three years, and Fields was placed on probation

with the department of corrections until September 26, 2011. He was

       2Iowa Code section 714.8(10) defines a fraudulent practice as “any act expressly

declared to be a fraudulent practice by any other section of the Code.” Section 422.25(5)
provides that
       [a] person . . . required to supply information, to pay tax, or to make,
       sign or file a deposit form or [income tax] return . . ., who willfully makes
       a false or fraudulent deposit form or return, or willfully fails to pay the
       tax, supply the information, or make, sign, or file the deposit form or
       return, at the time or times required by law, is guilty of a fraudulent
       practice.
       Such a practice constitutes fraudulent practice in the second degree “where the
amount of money or value of property or services involved exceeds one thousand dollars
but does not exceed ten thousand dollars.” Iowa Code § 714.10(1) (2003).
                                           5

also ordered to pay civil penalties and to make full restitution of taxes,

penalties, and interest to the State of Iowa for the tax liability incurred

for the tax years covered in the trial information. The state agreed not to

file any additional tax-related criminal charges against Fields for tax

years 1997 through 2007, provided all returns for those years were filed

within thirty days of the date of sentencing.

       D. Board Complaint.           On November 21, 2008, the disciplinary

board filed a complaint against Fields.3 The board alleged Fields‟ neglect

and misrepresentations in the Townsend civil rights claim violated the
Iowa Code of Professional Responsibility DR 1–102(A)(1) (prohibiting

conduct that violates a disciplinary rule), DR 1–102(A)(4) (prohibiting

conduct       involving   misrepresentation),       DR    1–102(A)(5)      (prohibiting

conduct prejudicial to the administration of justice), DR 1–102(A)(6)

(prohibiting conduct that adversely reflects on the fitness to practice law),

and DR 6–101(A)(3) (prohibiting neglect of a client matter), as well as the

Iowa Rules of Professional Conduct 32:1.1 (requiring a lawyer to provide

competent representation to a client), 32:1.3 (requiring a lawyer to act

with reasonable diligence and promptness), 32:1.4 (requiring a lawyer to

keep his client reasonably informed), 32:8.4(a) (providing it is misconduct

to violate a disciplinary rule), 32:8.4(c) (providing it is misconduct to

engage in conduct involving misrepresentation), and 32:8.4(d) (providing

it is misconduct to engage in conduct prejudicial to the administration of

justice).

       The board alleged Fields‟ conduct in his representation of the

executor in the Ferguson estate constituted neglect and incompetence.


       3The  complaint originally contained four counts. After Fields rectified the issue
involved in the third count, the board moved to amend the complaint to delete this
count. For this reason, we give this claim no further consideration.
                                       6

Combined with his failure to cooperate with the investigation, the board

alleged the respondent violated DR 1–102(A)(1), (5), and (6) and DR 6–

101(A)(3) of the Iowa Code of Professional Responsibility for Lawyers and

rules 32:1.1, 32:1.3, 32:8.4(a) and (d) of the Iowa Rules of Professional

Conduct.

        The board alleged Fields‟ failure to file his state income tax returns

for the years 2002 through 2004 and his subsequent guilty plea to two

counts of fraudulent practice in the second degree supported a finding

Fields violated DR 1–102(A)(3) (prohibiting conduct involving moral
turpitude), as well as DR 1–102(A)(4), (5), and (6).

        E. Disciplinary Hearing and Commission Recommendation.

On May 1, 2009, a hearing on this matter came before a division of the

commission. Due to his failure to respond to the board‟s inquiries, the

allegations against Fields were deemed admitted, and the hearing was

limited to the issue of the appropriate sanction.

        At the hearing, Fields did testify on his own behalf.          In his

testimony, Fields did not deny the allegations brought against him. He

admitted he neglected his clients and failed to file his state income

returns for the years alleged. He also admitted he had still not filed the

delinquent returns, although it was a condition of his probation.

        Fields testified to the circumstances surrounding the time upon

which the allegations are based. According to Fields, during this period

of time, he would often go to work but be unable to complete the tasks at

hand.      Although he knew how to complete tax returns and had

completed many client returns in the past, Fields found himself putting

off his own tax returns until completing them became a huge task that
he was unable to address. He experienced severe financial problems and
                                       7

had difficulty keeping his office open. Until recently, Fields testified, he

did not understand why this was occurring.

      In March 2009, at the recommendation of his probation officer,

Fields sought medical treatment.           He has since been diagnosed as

suffering     from    several     mental    health   conditions,   including

manic/depressive bipolar disorder for which he is currently receiving

treatment including medication. He was also diagnosed with attention

deficit disorder. Fields acknowledged that, in his current condition, he is

unable to practice law.         He admitted he needs to make behavioral
changes, and even then, he might never be able to function as a sole

practitioner again.

      Fields requested the commission not revoke his license, but

instead suspend it so that he might have the opportunity in the future,

should he establish his medical competency, to practice law again. The

commission, however, recommended the Fields‟ license to practice law be

revoked.

      III. Ethical Violations.

      The commission found, and we agree, that in his representation of

the Townsends and the Ferguson estate, the respondent neglected his

clients‟ matters in violation of DR 6–101(A)(3) and rule 32:1.3. See Iowa

Supreme Ct. Att’y Disciplinary Bd. v. Wagner, 768 N.W.2d 279, 283 (Iowa

2009) (dilatory handling of estate violated Iowa Court Rule 32:1.3);

Casey, 761 N.W.2d at 59 (neglect of probate matters violated DR 6–

101(A)(3)).   We also agree that the undisputed allegations support a

finding Fields made misrepresentations to the Townsends and to the

court in violation of DR 1–102(A)(4), (5), and (6) and rules 32:8.4(c) and
(d); failed to keep the Townsends reasonably informed in violation of rule

32:1.4; failed to provide the Townsends with competent representation in
                                    8

violation of rule 32:1.1, when he did not associate with an attorney

admitted to practice in federal court; and failed to respond to the board‟s

inquiries in both the Townsend and Ferguson cases in violation of DR 1–

102(A)(5) and (6) and rule 32:8.4(d). See, e.g., Iowa Supreme Ct. Att’y

Disciplinary Bd. v. Earley, 774 N.W.2d 301, 307–08 (Iowa 2009) (finding

attorney‟s failure to keep clients informed about the status of their cases

violated rule 32:1.4(a)(3) and misrepresentations violated DR 1–102(A)(4),

(5), and (6), as well as rule 32:8.4(d)); Wagner, 768 N.W.2d at 286–87

(holding repeated claims by attorney to client that documents were
forthcoming when they were not ready constituted misrepresentations in

violation of rule 32:8.4(c)); Iowa Supreme Ct. Att’y Disciplinary Bd. v.

Marks, 759 N.W.2d 328, 331 (Iowa 2009) (holding attorney‟s failure to

respond to board‟s inquiries in a timely manner constituted conduct

prejudicial to the administration of justice and adversely reflected on

counsel‟s fitness to practice law); Iowa Supreme Ct. Att’y Disciplinary Bd.

v. Curtis, 749 N.W.2d 694, 700 (Iowa 2008) (holding lawyer inexperienced

in an area of law who did not associate with lawyer competent to handle

the matter violated rule 32:1.1).

      However, we conclude the board has failed to establish by a

convincing preponderance of the evidence Fields‟ actions in the Ferguson

estate constituted incompetence. Although his dilatory handling of the

probate matter evidenced serious neglect, the board has provided no

evidence Fields was incompetent in this matter. See Iowa Supreme Ct.

Att’y Disciplinary Bd. v. Hauser, 782 N.W.2d 147, 153 (Iowa 2010)

(providing that a finding of incompetence requires a showing the attorney
                                            9

lacked the necessary legal knowledge and skill to complete the tasks or

had not made a competent analysis of the problem).4

       The final count of the complaint involves Fields‟ failure to file state

income tax returns for the years 2002 through 2004. The State of Iowa

has done audits for these years, and the respondent has yet to pay his

income taxes for 2003 and 2004.                 In addition, at the hearing Fields

admitted that he has not filed any tax returns since 1996. In September

2008, Fields pleaded guilty to two counts of fraudulent practice in the

second degree in connection with his failure to pay his taxes and file his
returns.5 Such actions are undisputed violations of our ethical rules. As

we have previously stated:

       “[W]hen a lawyer‟s income exceeds the sum triggering the tax
       return filing requirement, failure to file a tax return
       constitutes misrepresentation of that income” in violation of
       DR 1–102(A)(4). In addition, “[s]uch misrepresentation is a
       deceitful offense involving moral turpitude” in violation of DR
       1–102(A)(3). It is also conduct . . . that adversely reflects on
       the fitness to practice law in violation of DR 1–102(A)(6).6

       4We    do not consider DR 1–102(A)(1) and rule 32:8.4(a), which provide that a
lawyer shall not violate a disciplinary rule, as separate violations. See Iowa Supreme Ct.
Att’y Disciplinary Bd. v. Templeton, 784 N.W.2d 761, 769 (Iowa 2010).
       5In its complaint against Fields, the board asserted the respondent is precluded
from challenging his fraud convictions as a basis for disciplinary action. Under Iowa
Court Rule 35.7(3), principles of issue preclusion may be used in a lawyer disciplinary
case when certain conditions are met. See Iowa Ct. R. 35.7(3). The conditions are met
here. Moreover, Fields has not challenged the validity of his convictions or their
consideration in this disciplinary action.
       6The  board‟s complaint alleged misconduct under the Iowa Code of Professional
Responsibility for Lawyers only with respect to Fields‟ failure to file tax returns for the
years 2002 through 2004. In the past, we have held that failing to file tax returns
constituted conduct prejudicial to the administration of justice in violation of DR 1–
102(A)(5). See Iowa Supreme Ct. Bd. of Prof’l Ethics & Conduct v. Runge, 588 N.W.2d
116, 118 (Iowa 1999). Recently, however, we held a violation under a comparable
provision of the Iowa Rules of Professional Conduct required an impact on the
functioning of the courts or the processing of court matters or matters ancillary to the
court. See Templeton, 784 N.W.2d at 768–69 (holding “the mere act of committing a
crime does not constitute a violation of [rule 32:8.4(d) which] specifically prohibits an
act that . . . violat[es] the well-understood norms and conventions of the practice of
law”). Therefore, unless the facts and circumstances establish a lawyer‟s failure to file
                                        10

Iowa Supreme Ct. Bd. of Prof’l Ethics & Conduct v. Runge, 588 N.W.2d
116, 118 (Iowa 1999) (quoting Comm. on Prof’l Ethics & Conduct v. Belay,

420 N.W.2d 783, 784 (Iowa 1988)); accord Iowa Supreme Ct. Att’y

Disciplinary Bd. v. Iverson, 723 N.W.2d 806, 810 (Iowa 2006). Therefore,

upon our de novo review, we concur with the board that Fields‟ failure to

file and pay his taxes and subsequent conviction for fraud constitute

violations of DR 1–102(A)(3), (4), and (6).

       IV. Sanction.

       The goal of our ethical rules is

       “to maintain public confidence in the legal profession as well
       as to provide a policing mechanism for poor lawyering.”
       When deciding on an appropriate sanction for an attorney‟s
       misconduct, we consider “the nature of the violations,
       protection of the public, deterrence of similar misconduct by
       others, the lawyer‟s fitness to practice, and [the court‟s] duty
       to uphold the integrity of the profession in the eyes of the
       public.”    We also consider aggravating and mitigating
       circumstances present in the disciplinary action.

Iowa Supreme Ct. Bd. of Prof’l Ethics & Conduct v. Honken, 688 N.W.2d
812, 820 (Iowa 2004) (quoting Comm. on Prof’l Ethics & Conduct v. Gill,

479 N.W.2d 303, 306 (Iowa 1991) (first quote); Iowa Supreme Ct. Bd. of

Prof’l Ethics & Conduct v. D’Angelo, 619 N.W.2d 333, 338 (Iowa 2000)

(second quote)).    In this case, Fields‟ misconduct consisted of neglect,

misrepresentation, fraud in failing to file and pay his taxes, and failure to

respond to the board‟s inquiries.         Although we must tailor sanctions

specific to the facts of each case, we find our prior cases involving similar

violations instructive.    See Iowa Supreme Ct. Att’y Disciplinary Bd. v.

Isaacson, 750 N.W.2d 104, 109 (Iowa 2008) (holding that although we



_________________________
tax returns adversely impacted the functioning of the courts, we would not find such
conduct in the future to violate rule 32:8.4(d).
                                     11

apply no standard sanction to any particular misconduct, prior cases

can be instructive).

      The sanction for attorney misconduct involving neglect typically

ranges from a public reprimand to a six-month suspension. See Iowa

Supreme Ct. Att’y Disciplinary Bd. v. Lickiss, 786 N.W.2d 860, 868 (Iowa

2010).   The sanction imposed in a particular instance often depends

upon whether there are multiple instances of neglect, other additional

violations, or a history of past disciplinary problems. Id.

      In this case, Fields has been disciplined in the past for similar
conduct.   In 2001, Fields received a private admonition for failing to

respond to an inquiry from the board.       In 2004, he received a public

reprimand for neglecting two clients, failing to return papers to a client,

and failing to cooperate with the board. And in 2005, he was publically

reprimanded for failing to prosecute a postconviction relief appeal, which

resulted in dismissal of the client‟s appeal.

      The second public reprimand for the neglect of appellate deadlines

was of the same character and occurred concurrently with the neglect

that is the basis for this disciplinary action. We have held that

      when a lawyer has already been sanctioned for similar,
      relatively contemporaneous misconduct, we may refrain from
      imposing additional discipline for newly discovered ethical
      violations if we conclude that a more severe sanction would
      not have been imposed had the newly discovered ethical
      violations been known when the initial discipline was
      ordered.

Id. at 869; see also Iowa Supreme Ct. Bd. of Prof’l Ethics & Conduct v.

D’Angelo, 652 N.W.2d 213, 215 (Iowa 2002) (imposing a concurrent

sentence, reasoning if additional violations had been brought to the

court‟s attention at the time of the previous sanction, the court “seriously
                                    12

doubt[s] that respondent‟s prior suspension . . . would have been

enlarged”).

      This current case involves more than a single instance of neglect.

At the same time Fields was neglecting the Townsend civil rights action,

he was also neglecting the Ferguson estate. Moreover, in an attempt to

cover his neglect, Fields engaged in misrepresentations to his clients and

the court, which constituted companion ethical violations. He also failed

to respond to the board‟s inquiries.      When these circumstances are

considered together, we conclude that Fields‟ additional misconduct in
the civil rights and estate cases would have warranted a more severe

sanction than the public reprimand given for the concurrent neglect in

the postconviction relief appeal. See, e.g., Wagner, 768 N.W.2d at 282–

86, 289 (imposing six-month suspension for misconduct involving

neglect, misrepresentations, premature taking of fees, trust account

violations, failure to respond to the board, and prior public reprimands

for neglect and misrepresentation); Casey, 761 N.W.2d at 63 (imposing

three-month suspension in a disciplinary case involving a probate matter

and a personal injury case for neglect, misrepresentation, premature

taking of probate fees, and failure to respond to the board‟s inquiries).

We must next determine, then, what sanction is warranted when

consideration of Fields‟ failure to file and pay his income taxes is

included.

      We have repeatedly held that “ „[i]t is as wrong for a lawyer to cheat

the government as it is for him to cheat a client.‟ ” Iverson, 723 N.W.2d

at 810 (quoting Comm. on Prof’l Ethics & Conduct v. Strack, 225 N.W.2d
905, 906 (Iowa 1975)).      Depending on the circumstances, we have
imposed license suspension from sixty days to three years for an

attorney‟s failure to file income tax returns.       See id. at 810, 812
                                      13

(imposing one year suspension for failure to file tax returns for ten

years); Iowa Supreme Ct. Bd. of Prof’l Ethics & Conduct v. Engelhardt, 630
N.W.2d 810, 811–12, 815 (Iowa 2001) (imposing six-month suspension

for failure to timely file tax returns for six years); Iowa Supreme Ct. Bd. of

Prof’l Ethics & Conduct v. Wickey, 619 N.W.2d 319, 319–21 (Iowa 2000)

(imposing six-month suspension for failure to file income taxes for four

years); Iowa Supreme Ct. Bd. of Prof’l Ethics & Conduct v. Neuwoehner,

595 N.W.2d 797, 797–98 (Iowa 1999) (imposing three-month suspension

for failure to file income tax returns for three years); Runge, 588 N.W.2d
at 118–19 (holding attorney‟s failure to file income tax returns for four

years warranted six-month suspension); Comm. on Prof’l Ethics &

Conduct v. Baudino, 452 N.W.2d 455, 460 (Iowa 1990) (imposing six-

month suspension for failing to timely file income tax returns for three

years and making false statement on client security questionnaire);

Comm. on Prof’l Ethics & Conduct v. Jay, 430 N.W.2d 115, 116, 118 (Iowa

1988) (failure to timely file two years of tax returns warranted sixty-day

suspension); Comm. on Prof’l Ethics & Conduct v. McKey, 343 N.W.2d
489, 490 (Iowa 1984) (imposing two year suspension for failure to file

Iowa and federal income tax returns for three years and for falsifying

client security questionnaire); Strack, 225 N.W.2d at 906 (imposing three

year suspension for fraudulently reporting taxable income for two years

and failing to file tax return for two years).

      In determining the appropriate sanction, we have considered it an

aggravating factor for an attorney to have failed to file tax returns for an

extended period of time.     Iverson, 723 N.W.2d at 810 (noting attorney

failed to file federal or state income tax returns for almost ten years and
viewing such routine failure as a pattern of conduct justifying an

increased sanction).      We have, however, considered an attorney‟s
                                     14

voluntary disclosure of the misconduct to be a mitigating factor of some

significance. See Comm. on Prof’l Ethics & Conduct v. Cook, 409 N.W.2d
469, 471 (Iowa 1987) (concluding voluntary disclosure indicates both an

acknowledgment of failures and a willingness to face up to them). Fields‟

case is aggravated by the fact that he failed to file his tax returns for ten

years.     Moreover, his misconduct cannot be mitigated by a finding of

voluntary disclosure. His failure to respond to the board‟s inquiries also

constitutes an aggravating circumstance.

         On the other hand, it is important to note Fields has acknowledged
his misconduct and has not attempted to shift blame for his actions

elsewhere.     Iverson, 723 N.W.2d at 811 (finding acknowledgement of

misconduct to be a mitigating factor).      We are also cognizant of the

respondent‟s recent medical diagnoses. We have frequently stated that

while “[p]ersonal illnesses, such as depression or attention deficit

disorder, do not excuse a lawyer‟s misconduct,” they “can be mitigating

factors and influence our approach to discipline.” Curtis, 749 N.W.2d at

703. Although it is uncertain at this time the extent to which medical

treatment will assist Fields in successfully returning to the practice of

law, his efforts to get healthy must be considered in fashioning an

appropriate sanction. See Hauser, 782 N.W.2d at 154.

         We also note that Fields‟ license was temporarily suspended on

April 25, 2008, under Iowa Court Rule 34.7(3)(c), for failing to respond to

the board‟s inquiries. The board did not seek to withdraw the temporary

suspension after the May 1, 2009 hearing, and the respondent‟s license

remains under a temporary suspension. But see Iowa Ct. R. 34.7(3)(d)

(providing for withdrawal of a temporary suspension upon attorney‟s
response to board).
                                    15

      We recently noted in Lickiss that “the purpose of the temporary

suspension is more than disciplinary; it is also intended to prompt a

response to the board‟s inquires so the disciplinary action may proceed

in a timely and informed fashion.” 786 N.W.2d at 870.      Here, the

temporary suspension was initially unsuccessful in prompting a

response to the board‟s inquiries.       Fields did not respond until he

appeared before the commission on May 1, 2009.           In explaining his

failure to respond, Fields indicated the same inability to act that resulted

in his neglect of his clients and his failure to file his tax returns, also
prohibited him from appropriately dealing with the board‟s inquiries.

Based upon these circumstances, we conclude his suspension in excess

of one year prior to the hearing was adequate discipline for failing to

respond to the board‟s inquiries, and we will not consider his failure to

respond to the board in fashioning any additional discipline.            Id.

(concluding four month temporary suspension for failure to respond to

board‟s inquiry was adequate discipline for that misconduct).

      We must, then, consider whether Fields should receive any credit

for his continuing temporary suspension since his hearing before the

grievance commission, against his other misconduct including neglect of

two client matters, misrepresentation, and failure to file his income tax

returns.

      Fields‟ temporary suspension was based upon his failure to

respond to the board‟s inquiry. See Iowa Ct. R. 34.7(3). As previously

noted, Iowa Court Rule 34.7(3)(d) provides that once an attorney has

responded to the complaint,

      the board shall, within five days . . . either withdraw the
      certificate or file with the supreme court a report indicating
      that the attorney has responded, but stating cause why the
      attorney‟s license should not be reinstated and the
                                     16
      suspension should be continued under the provisions of
      Iowa Ct. R. 35.4 [threat of harm], 35.14 [conviction of a
      crime], or 35.16 [disability].

(Emphasis added.) See also Lickiss, 786 N.W.2d at 870 n.3 (noting once

an attorney responds, the board is required to withdraw its certificate or

provide an alternative basis for continuing the suspension). There is no

evidence the board sought to continue the suspension under one of the

enumerated court rules after Fields appeared and responded at the

hearing on May 1, 2009. Therefore, when the temporary suspension is

based solely on an attorney‟s failure to respond to the board‟s inquiry,
the attorney has responded, and the board did not seek to continue the

suspension, we hold it is appropriate for us, in fashioning an appropriate

sanction, to consider the continuing temporary suspension from the date

of the hearing before the grievance commission.      Compare Comm. on

Prof’l Ethics & Conduct v. Halleck, 325 N.W.2d 117, 118 (Iowa 1982)

(where attorney‟s license was currently under a temporary suspension for

more than fourteen months pursuant to court order under Court Rule

118.14 (now rule 35.14), based on attorney‟s conviction in criminal case,

court held the period of temporary suspension constituted a sufficient

minimum period of suspension for attorney‟s misconduct), with Lickiss,
786 N.W.2d at 870 (declining to give attorney any credit for his

temporary suspension against the imposed suspension because the

suspensions were not duplicative).

      The commission, having considered the evidence and testimony

given at the hearing, recommended Fields‟ license to practice law be

revoked. Upon our respectful consideration of the goals of our ethical

rules, mitigating and aggravating circumstances, and our survey of other
disciplinary cases, we conclude Fields‟ conduct warrants a serious

sanction, but not revocation. Accordingly, we suspend Fields‟ license to
                                    17

practice law indefinitely with no possibility of reinstatement for eighteen

months.

      V. Disposition.

      In light of the above facts and circumstances surrounding Fields‟

conduct, we suspend Fields‟ license to practice law in this state

indefinitely with no possibility of reinstatement for eighteen months from

the date of the hearing before the commission, May 1, 2009.           This

suspension shall apply to all facets of the practice of law as provided in

Iowa Court Rule 35.12(3).      Prior to any reinstatement, Fields must
provide this court with an evaluation by a licensed health care

professional verifying his fitness to practice law. He must also establish

that he has filed his overdue income tax returns. Upon any application

for reinstatement, Fields must establish he has not practiced law during

the suspension period and has complied in all ways with the

requirements of rule 35.13 and the notification requirements of rule

35.22. Costs of this action are taxed to Fields pursuant to rule 35.26.

      LICENSE SUSPENDED.